Motion granted, without costs. Order entered June 12, 1974, vacated, and proceeding dismissed as academic. Dismissal of the proceeding in this court, as academic, would not appear to prejudice petitioner since a prior order of the United States District Court, dated May 3, 1974, requires the continuance of the reimbursement in question until a -determination on the waiver issue is made by the Secretary of the Department of Health, Education and Welfare.' Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.